DETAILED ACTION
This office action is in response to Remarks filed on July 05, 2022.
Claims 21-37 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-32, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over by Alarcon et al. (US Pub. No. 20150142387 A1 hereinafter “Alarcon”), and in view of Cameron et al. (US Patent No. 9,877,505 B2 hereinafter “Cameron”)
Per claim 21
A data exchange system for an electronic smoking device, the system comprising:
Alarcon discloses
the electronic smoking device comprising identifying data that has been assigned to the smoking device in a serialization step ([0035] “Referring to FIGS. 1-3, the microcontroller 110 monitors and stores logging data in the memory 120.  The logging data comprises SCig log data relating to the characteristics and conditions of the SCig 200/300” & [0037] “SCig log data can comprise data such as, e.g., date of manufacture of the SCig [identifying data]”) and 
configured to transfer the identifying data to a first processor directly or via a charger of the electronic smoking device ([0090] “The transmission from the charging device can occur concurrently with the transfer of the data set from the data logging device to the charging device, or can be stored internally for a later use or transmission.”); and 
a database (Fig. 8A:840) configured to: i) receive the assigned identifying data via a first processor, ii) receive the identifying data of the electronic smoking device ([0049] “The system 800 comprises an SCig 810 (or a traditional cigarette retrofitted with a retrofitting unit as seen in FIG. 6, or a conventional eCig retrofitted with a retrofitting unit as seen in FIG. 4b) that may communicate with a server (or computer) 830, via a network 820, over a communication link 850.  The server 830 may store logging data [identifying data] in a database 840 for an individual user and/or each SCig 810.”)
demographic data of a user of the electronic smoking device via a second processor for registering the electronic smoking device ([0038] “The user activity log data [the user data] comprises data such as, e.g., … user identification, user age, number of years user has been smoking, average number of cigarettes smoked per day by user [a user demographic], and the like.” & [0049] “The database 840 may include a unique record for each SCig 810 and/or individual user.  Each record may include various fields for the different types of data associated with the SCig log data and/or the user activity log data.” [register the electronic smoking device to database])
iii) receive usage data for the user from the electronic smoking device via the second processor ([0035] “user activity log data relating to the use of the SCig 200/300 by a user.” & [0049] “The system 800 comprises an SCig 810 (or a traditional cigarette retrofitted with a retrofitting unit as seen in FIG. 6, or a conventional eCig retrofitted with a retrofitting unit as seen in FIG. 4b) that may communicate with a server (or computer) 830 [a processor (42)], via a network 820, over a communication link 850. The server 830 may store logging data in a database 840 for an individual user and/or each SCig 810 [database in server receives usage data for the user of the electronic smoking device (10) from a processor].”)
iv) associate the identifying data with the demographic data and the usage data to generate a user record ([0049] “The database 840 may include a unique record for each SCig 810 and/or individual user. Each record [generate a record] may include various fields for the different types of data associated with the SCig log data [identifying data] and/or the user activity log data [usage data].”
v) store the user record ([0049] “The database 840 may include a unique record for each SCig 810 and/or individual user [store the user record]. Each record may include various fields for the different types of data associated with the SCig log data and/or the user activity log data.”)
vi) trace the electronic smoking device over time using the stored user record ([0049] “The logging data may be accessed and retrieved from the database 840 and processed to generate reports that may be configured to provide historical data about an individual user's and/or SCigs' smoking activities [trace the electronic smoking device].”)
Alarcon does not disclose
wherein the electronic smoking device is configured to be physically separate from, and not directly connectable via a wired connection to, the first processor and the second processor.
But Cameron discloses
a first processor and a second processor in claim 12 states (“electronic vaporizing device in conjunction with an electronic communication device comprising: an electronic vaporizing device comprising: a first processor operable for controlling the electronic vaporizing device…the electronic communication device comprising, a second processor operable for controlling the electronic communication device”)
those two processor are physically separated from the electronic smoking device and not connected via wire illustrated in Fig. 13 & col.27 lines 42-46 (“In an aspect, the vapor device 1302 [i.e. electronic smoking device], the vapor device 1304, the vapor device 1306, and/or the electronic communication device 1308 can be configured to communicate via cellular communication, WiFi communication, Bluetooth communication, satellite communication, and the like.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Alarcon and teaching of Cameron to include the electronic smoking device is configured to be physically separate from, and not directly connectable via a wired connection to, the first processor and the second processor in order to provide a method using central system controller may communicate with the electronic vapor device using any available network address or connection.

Per claim 23
The rejection of claim 21 is incorporated
Alarcon further discloses
wherein the database is further configured to provide marketing information to the second processor based on the user record ([0029] “In this way, the new flavor can market itself.  In another embodiment, a separate database can be used to store data received by the vendor program 40.”)

Per claim 24
The rejection of claim 23 is incorporated
Alarcon further discloses
wherein the marketing information comprises at least one of the following: a coupon, a rebate, an advertisement, an offer, a deal, a name of a vendor, a location of the vendor, an inventory of the vendor, an electronic purchase order, or an electronic payment ([0029] “In addition to receiving and storing such data the vendor program 40 can use the data to send coupons or marketing materials to the kiosk 30 (or a store, not shown), the user 32, the pack 20, the eCig 10, and/or the phone 34.  For example, when the vendor program 40 receives data indicating that the user 32 is low on cartridges, the vendor program 40 can e-mail a coupon for cartridges to the user 32 or send marketing materials to a store or kiosk near the user 32.”)

Per claim 25
The rejection of claim 21 is incorporated
Alarcon further discloses
wherein the identifying data comprises a date [0037], “SCig log data [the identifying data] can comprise data such as, e.g., date of manufacture of the SCig (and/or a component in the SCig) (emphasis added)”)

Per claim 26
The rejection of claim 21 is incorporated
Alarcon further discloses
wherein the usage data comprises a number of puffs taken on the electronic smoking device, an average length of puffs taken on the electronic smoking device, a smoke juice level of the electronic smoking device, and a location of the electronic smoking device ([0038] “The user activity log data comprises data such as, e.g., time of each use by the user (e.g., puff time), day of the week of each use by the user (e.g. puff day), date of each use by the user (e.g., puff date), duration of each use (e.g., puff duration), geographic location at each use (e.g., puff location), pressure during each use (e.g., puff draw strength or pressure), volume of each use (volume of puff), nicotine level delivered (payload) to user at each use (e.g., nicotine per puff)…number of years user has been smoking, average number of cigarettes smoked per day by user, and the like.”)

Per claim 27
The rejection of claim 21 is incorporated
Alarcon further discloses
wherein at least one of the first processor and the second processor comprises at least one of a personal computer or a mobile device ([0004] “The present disclosure provides systems, methods, devices, and computer programs for detecting, monitoring, and logging smoking activity data.”)


Per claim 28
The rejection of claim 21 is incorporated
Alarcon further discloses
wherein the database is configured to receive the identifying data or the user data via a communication network ([0049] “may communicate with a server (or computer) 830, via a network 820, over a communication link 850.  The server 830 may store logging data in a database 840 for an individual user and/or each SCig 810.  The database 840 may be provided locally (e.g., inside the server or near the server), or remotely.  The database 840 may include a unique record for each SCig 810 and/or individual user.”) 

Per claim 29
The rejection of claim 21 is incorporated
Alarcon further discloses
wherein the second processor is configured to receive the usage data from the electronic smoking device via a charger ([0043] “for connection to a charging station or device (see, for example, FIG. 13), and can also serve as a data connection to a pack, a fixture, a computer, or a different networked device.  When the charging connection 412 [charger] is connected to a device that can send or receive data communications, the data logging circuitry 431 or other electronic circuit present on the SCig 401 can connect through the charging connection 412.”)

Per claim 36
The rejection of claim 30 is incorporated
Alarcon further discloses
Tracing the electronic smoking device using the user record ([0066] “In one embodiment, the data logging device can increment a puff count value after each puff is recorded.  In various embodiments the puff count value can track the number of puffs that have been taken on a particular battery or device since the device has been manufactured…In yet other embodiments, the total duration of time that puffs have been taken can be tracked, recorded, and used by the data logging device.”)

Per claim 30, 37, 31, 32, and 35
They are method claim corresponding to the system claims 21, 23, 25, 26, and 27 respectively and is rejected the same reason set forth in connection of the rejection of claim 21, 23, 25, 26, and 27 above.

Claims 22, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over by Alarcon, and in view of Cameron and further view of Baker (US Pub. No. 20140173049 A1 hereinafter “Baker”)
Per claim 22
The rejection of claim 21 is incorporated
Alarcon discloses an electronic smoking device, but Alarcon does not disclose
the electronic smoking device comprises firmware; wherein the database is further configured to provide a firmware update to the second processor based on the user record; and wherein thePage 3 of 7U.S. Patent Application No.: 16/952,835 Preliminary Amendment dated: 09 December 2020second processor is further configured to transmit the firmware update to the electronic smoking device.
Baker discloses
an electronic device comprises firmware ([0019] “The server can store appliance data associated with various appliances [an electronic device]. The appliance data can include any information associated with an appliance such as software, firmware, software and/or firmware updates, database information, operation information, user guide information, etc.” (emphasis added))
database is configured to provide a firmware update to the second processor based on the user record ([0019] “The server can store appliance data associated with various appliances [an electronic device]. The appliance data can include any information associated with an appliance such as software, firmware, software and/or firmware updates, database information, operation information, user guide information, etc.” (emphasis added)) & [0032] “Once the appliance identification information is received at the server (212), the server can associate the appliance identification information with user data (214). User data can include user information associated with a user and a user's home area network, such as the identity, location, IP address, and other information of a local computing device (e.g. a home energy manager) associated with the user.”) & [0020] “Home energy manager 140 can be any computing device having a processor …”) & [0035] “At (220), the server can provide appliance data to the home energy manager located at the user's premises. For instance, the appliance data can be provided over a network from the server to the home energy manager via the data path specified while binding appliance date to the user network.”)
configured to transmit the firmware update to the electronic smoking device ([0020] “Home energy manager 140 can be any computing device having a processor …”) & [0019] “The appliance data can include any information associated with an appliance such as software, firmware, software and/or firmware updates, database information, operation information, user guide information, etc.” (emphasis added) & [0035] “Once the home energy manager receives the appliance data (222), the home energy manager can provide the appliance data to the appliance after the appliance has been installed at the premises [transmit the firmware update to the electronic device].”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Alarcon and  Cameron and further including an electronic device comprises firmware; wherein the database is further configured to provide a firmware update to the second processor based on the user record; and wherein thePage 3 of 7U.S. Patent Application No.: 16/952,835 Preliminary Amendment dated: 09 December 2020second processor is further configured to transmit the firmware update to the electronic device as taught by Baker in order to facilitate programming of an electronic smoking device by initiating binding of an electronic smoking device information with a user information.

Per claims 33 and 34
They are method claims corresponding to the system claim 22 and are rejected the same reason set forth in connection of the rejection of claim 22 above.

Response to Arguments
Applicant’s arguments filed on July 05, 2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a) 	Applicant argues one of ordinary skill in the art would not look to Cameron for the disclosure as Cameron teaches away from the limitations of “a first processor and a second processor...those two processor are physically separated from the electronic smoking device and not connected via wire”
Examiner’s response: 
Examiner disagrees.
Applicant mentioned Cameron discloses a transient data session.  The transient data session is characterized by a session limit for triggering destruction of the usage data by the computing device. The session limit can be based on one or more of a number of puffs, a time limit, and a total quantity of vaporizable material.(col.2 lines 5-9)
Applicant also mentioned Cameron discloses a secure private use.  Cameron discloses “Use of the electronic vapor device 1412 may be transient and the data may still be used to generate recommendations while maintaining anonymity and protecting the privacy of the user by purging personal information from the system and only using data regarding use habits. In the alternative, the electronic vapor device 1412 may be associated with a specific user or users.” (col.29 lines 36-42)
Those two conditions described limitation of transient data and secure the privacy of use of the electronic vapor device, but not a reason for Cameron teaches away from “the electronic smoking device is configured to be physically separate from, not directly connectable via a wired connection to, the first processor and the second processor.”
Therefore, the rejection of the limitation is maintained recited in the previous Office Action.
Based on at least the reason above, the suggested combination of references teaches or suggests all features of independent claims 21 and 30.  Therefore, at least by virtue of dependence, the combination of reference teaches or suggests all elements of associated dependent claims.  Accordingly, these rejections should be maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        


/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191